DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant's arguments filed August 25, 2021 have been fully considered but they are not persuasive. Applicant has amended independent claim 18 to recite a flow cell having first and second ends that carries a liquid cleaning solution into and out of the flow cell, and argues that reference to Yoo et al., do not meet the limitations of the claim.  The Examiner notes that the phrase “that carries a liquid cleaning solution into and out of the flow cell” does not provide a structural limitation, thus the prior art need only be capable of being used in manner described in the claim.  Reference to Yoo et al., teach a flow cell having first and second ends wherein the first and second ends are connected to a tank that supplies a gas to the first end which exits the flow cell from the second end (column 11 lines 7-21, figure 8).  The Examiner contends that reference to Yoo et al., meets all the structural limitations of Independent claim 18, and that the device as taught by Yoo et al., is capable of carrying a liquid cleaning solution as recited in the claim.  With respect to claims 19, 20, 27-33, Applicant has relied on the arguments to claim 18 to show patentability.  As stated above, the Examiner does not deem claim 18 to be in condition for allowance, thus Applicants arguments for claims 19, 20, and 27-33 are not persuasive.  Therefore, in light of the teachings of the prior art, and the arguments presented here, the Examiner contends that the limitations of the instant claims are taught by the prior art cited below, thus the rejection is maintained.
Claim Interpretation
Content of Specification 
 (k) CLAIM OR CLAIMS: See 37 CFR 1.75 and MPEP § 608.01(m). The claim or claims must commence on a separate sheet or electronic page (37 CFR 1.52(b)(3)). Where a claim sets forth a plurality of elements or steps, each element or step of the claim should be separated by a line indentation. There may be plural indentations to further segregate subcombinations or related steps. See 37 CFR 1.75 and MPEP 608.01(i)-(p).
	The claimed invention is defined by the positively claimed elements, the structural elements listed on separate indented lines listed in the body of the claim after the transitional phrase, “comprising”.
	
For claim 18, the Examiner notes that the limitation of a flow cell that carries a liquid cleaning solution into and out of the flow cell is an intended use limitation, and that any prior art reference that is capable of being used in the manner recited in the claim meets the claim limitation.
For claims 34 and 35, the Examiner notes that the word “cleaning” does not impart any structure to the claimed tank.  As presented in the claim, the phrase “cleaning tank” does not distinguish the claimed tank from any other tank taught by the prior art, thus the Examiner will read any tank connected to a flow cell as the claimed cleaning tank.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 18, 22-26, 28, and 36 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Yoo et al., (US 9,383,260).
For claims 18 and 28, Yoo et al., teach a laser ablation system comprising an enclosure (fluid cell, column 11 lines 7-9, 22-26, figure 8 #8200), and an optical apparatus (column 3 lines 8-11) comprising an intensified charged couple device on a fiber optic bundle (first beam path, column 3 lines 8-17) and an electron multiplying charged couple device and a spectrometer on a different fiber optic bundle (second beam path column 3 lines 8-17, 26-36). Yoo et al., also teach utilizing a grating spectrometer (column 6 lines 44-46). The Examiner contends that because reference to Yoo et al., teach an ICCD, EMCCD, and a grating spectrometer, the device is fully capable of detecting fluorescence and Raman signals.
For claims 22-26, the Examiner contends that the claimed analytes of interest are not structural features of the system, but instead represent the material worked upon by the system (MPEP 2115). As set forth in the MPEP, the material worked upon by a structure being claimed does not impart patentability to the claims (MPEP 2115).
For claims 34 and 35, Yoo et al., teach a tank (figure 8 #8350) wherein the first end of the flow cell connects the tank through tubing (figure 8 #8365).  The Examiner notes that the claim is being read in light of the explanation provided in the claim interpretation detailed above.
For claim 36, Yoo et al., teach a tubular passage through the flow cell from the first end to the second end (figure 8 #8365).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective 

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 19 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yoo et al., (US 9,383,260) in view of Mori et al., (US 2017/0038358).
Regarding claims 19 and 20, Yoo et al., does not teach a system comprising an ion selective electrode.
Mori et al., teach a concentration factor measurement device comprising a grating spectrometer and an ion selective electrode (paragraphs 0040, 0042, 0044, 0045). Mori et al., teach that it is advantageous to utilize an ion selective electrode as a means of providing a high selectivity for an ion to be measured (paragraph 0044).
.
Claims 27, 29, and 30 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yoo et al., (US 9,383,260) in view of Heussler et al., (US 2017/0016770).
Regarding claims 27, 29, and 30, Yoo et al., do not teach the grating spectrometer having 1200 lines per millimeter, a lens, and a slit hole.
Heussler et al., teach an optical interference device comprising a grating spectrometer having a grating of 1200 lines per millimeter (paragraphs 0002, 0123), a focusing lens (abstract, 0042), and a slit hole between the lens and the spectrometer (paragraph 0079). Huessler et al., teach that a grating of 1200 lines per millimeter is typical (paragraph 0123), thus one of ordinary skill in the art would have found it obvious to utilize a conventional component. With respect to the lens, Heussler et al., teach that it is advantageous to provide a focusing lens as a means of producing a spatially distributed interference light pattern for detection (abstract). With respect to the slit hole, Heussler et al., teach that it is advantageous to provide a slit hole as a means of filtering higher diffraction orders from entering an optical detector (paragraph 0148).
.
Claim 31 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yoo et al., (US 9,383,260) in view of Heussler et al., (US 2017/0016770) as applied to claim 29 above, and further in view of Crawford et al., (US 5,343,289).
Regarding claim 31, Yoo et al., in view of Huessler et al., do not teach a 50 micrometer slit hole.
Crawford et al., teach a spectrometer assembly comprising slits having 50 micrometer widths (column 4 lines 28-32). The Examiner is reading this combination as combining prior art elements according to known methods to yield predictable results (MPEP 2141 II A). Reference to Crawford et al., clearly teach utilizing 50 micrometer slit holes, thus one of ordinary skill in the art would have found it obvious to utilize a 50 micrometer slit hole as taught by the prior art. Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify Yoo et al., in view of Heussler et al., to utilize a 50 micrometer slit hole as combining prior art elements according to known methods to yield predictable results requires only routine skill in the art.
Claims 32 and 33 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yoo et al., (US 9,383,260) in view of Lundquist et al., (US 2008/0030628).
Regarding claims 32 and 33, Yoo et al., do not teach a device comprising a beam splitter and a notch spectral filter.

Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify Yoo et al., to include a beam splitter and a notch spectral filter in order to illuminate larger numbers of signal sources and to filter reflected light in an individual excitation spectra as taught by Lungquist et al.
Allowable Subject Matter
Claims 37 and 38 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:  the prior art of record does not teach or suggest a system comprising a cleaning tank that holds a liquid cleaning solution and a semiconductor processing chamber component, a flow cell having first and second ends, and an optical apparatus comprising an intensified charge couple device on a first beam path, an electron multiplying charged couple device, and a grating spectrometer on a second beam path as recited in claims 37 and 38.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DWAN A GERIDO whose telephone number is (571)270-3714. The examiner can normally be reached Mon-Fri 10-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lyle Alexander can be reached on (571) 272-1254. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about 





/DWAN A GERIDO/Examiner, Art Unit 1797                                                                                                                                                                                                        
/BRIAN R GORDON/Primary Examiner, Art Unit 1798